Name: Commission Regulation (EU) 2018/1098 of 2 August 2018 amending and correcting Annex III to Regulation (EC) No 110/2008 of the European Parliament and of the Council on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks
 Type: Regulation
 Subject Matter: beverages and sugar;  consumption;  marketing
 Date Published: nan

 3.8.2018 EN Official Journal of the European Union L 197/7 COMMISSION REGULATION (EU) 2018/1098 of 2 August 2018 amending and correcting Annex III to Regulation (EC) No 110/2008 of the European Parliament and of the Council on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 110/2008 of the European Parliament and of the Council of 15 January 2008 on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks and repealing Council Regulation (EEC) No 1576/89 (1), and in particular Article 20(3) and Article 26 thereof, Whereas: (1) Pursuant to Article 20(1) of Regulation (EC) No 110/2008, Member States had to submit to the Commission a technical file for each established geographical indication registered in Annex III to Regulation (EC) No 110/2008 not later than 20 February 2015. Following the scrutiny of these technical files pursuant to Article 9 of Commission Implementing Regulation (EU) No 716/2013 (2), several geographical indications listed in Annex III to Regulation (EC) No 110/2008 have to be amended or corrected. (2) France submitted one technical file for the geographical indication Eau-de-vie de Cognac/Eau-de-vie des Charentes/Cognac. These names are listed in Annex III to Regulation (EC) No 110/2008, product category 4 Wine spirit, as three distinct geographical indications: Eau-de-vie de Cognac, Eau-de-vie des Charentes and Cognac. Following France's request it is necessary to amend Annex III to Regulation (EC) No 110/2008 and list these three names as referring to only one product as one single technical file has been submitted with reference to them. (3) In addition, France submitted five technical files for the following geographical indications: Eau-de-vie de FaugÃ ¨res, Marc du Bugey, Marc de Savoie, Marc de Provence, Marc du Languedoc. These technical files do not refer to the respective names FaugÃ ¨res, Eau-de-vie de marc originaire de Bugey, Eau-de-vie de marc originaire de Savoie, Eau-de-vie de marc originaire de Provence and Eau-de-vie de marc originaire du Languedoc, which are equally listed in Annex III to Regulation (EC) No 110/2008, product categories 4 Wine spirit and 6 Grape marc spirit, as alternative names to the five geographical indications for which the technical files have been submitted. In accordance with Article 20(3) of Regulation (EC) No 110/2008, the established geographical indications for which no technical file was submitted to the Commission by 20 February 2015 should be removed from Annex III to that Regulation. In consequence, these alternative names should be removed from that Annex III. (4) Greece submitted one technical file for the geographical indication Ã ¤Ã Ã ¹Ã ºÃ ¿Ã Ã ´Ã ¹Ã ¬/Tsikoudia/Ã ¤Ã Ã ¯ÃÃ ¿Ã Ã Ã ¿/Tsipouro. These names are listed in Annex III to Regulation (EC) No 110/2008, product category 6 Grape marc spirit, as two distinct geographical indications: Ã ¤Ã Ã ¹Ã ºÃ ¿Ã Ã ´Ã ¹Ã ¬/Tsikoudia and Ã ¤Ã Ã ¯ÃÃ ¿Ã Ã Ã ¿/Tsipouro. It is therefore necessary to amend Annex III to Regulation (EC) No 110/2008 and list these names as referring to only one product as one single technical file has been submitted with reference to them. (5) The geographical indication Grappa lombarda/Grappa di Lombardia is registered in product category 6 Grape marc spirit of Annex III to Regulation (EC) No 110/2008. Due to a grammatical mistake it is necessary to correct the name of the geographical indication to Grappa lombarda/Grappa della Lombardia. (6) The geographical indication Marc d'Alsace GewÃ ¼rztraminer is registered in product category 6 Grape marc spirit of Annex III to Regulation (EC) No 110/2008. French classification of the wine grape varieties pursuant to Article 81 of Regulation (EU) No 1308/2013 of the European Parliament and of the Council (3) includes the name of the wine grape variety Gewurztraminer and not GewÃ ¼rztraminer. Consequently, the name of this geographical indication has to be corrected to Marc d'Alsace Gewurztraminer. (7) The geographical indication GeniÃ ¨vre Flandres Artois is registered in product category 19 Juniper-flavoured spirit drinks of Annex III to Regulation (EC) No 110/2008. A spelling mistake has been detected in the registered name and consequently, the name of this geographical indication has to be corrected to GeniÃ ¨vre Flandre Artois. (8) The geographical indication GÃ ©nÃ ©pi des Alpes/GenepÃ ¬ degli Alpi is registered in product category 32 Liqueur of Annex III to Regulation (EC) No 110/2008. Due to a grammatical mistake it is necessary to correct the name of the geographical indication to GÃ ©nÃ ©pi des Alpes/GenepÃ ¬ delle Alpi. (9) The geographical indication Irish Poteen/Irish PoitÃ ­n is registered in product category Other spirit drinks of Annex III to Regulation (EC) No 110/2008 as originating in Ireland. It is necessary to clarify that such geographical indication also covers the corresponding product manufactured in Northern Ireland. (10) Regulation (EC) No 110/2008 should therefore be amended and corrected accordingly. (11) To enable operators to use labels printed in accordance with the provisions of Regulation (EC) No 110/2008 as it stood before being amended and corrected by this Regulation, the marketing of existing stocks should be authorised. (12) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Spirit Drinks, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Annex III to Regulation (EC) No 110/2008 Annex III to Regulation (EC) No 110/2008 is amended in accordance with Annex I to this Regulation. Article 2 Correction of Annex III to Regulation (EC) No 110/2008 Annex III to Regulation (EC) No 110/2008 is corrected in accordance with Annex II to this Regulation. Article 3 The labels printed before the date of entry into force of this Regulation may continue to be used until they run out. Article 4 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 39, 13.2.2008, p. 16. (2) Commission Implementing Regulation (EU) No 716/2013 of 25 July 2013 laying down rules for the application of Regulation (EC) No 110/2008 of the European Parliament and of the Council on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks (OJ L 201, 26.7.2013, p. 21). (3) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671). ANNEX I Annex III to Regulation (EC) No 110/2008 is amended as follows: (1) in the second column of the table, under product category 4 Wine spirit, the entries Eau-de-vie de Cognac, Eau-de-vie des Charentes and Cognac are replaced by the entry Eau-de-vie de Cognac/Eau-de-vie des Charentes/Cognac; (2) in the second column of the table, under product category 4 Wine spirit, the entry Eau-de-vie de FaugÃ ¨res/FaugÃ ¨res is replaced by the entry Eau-de-vie de FaugÃ ¨res; (3) in the second column of the table, under product category 6 Grape marc spirit, the entries Marc du Bugey/Eau-de-vie de marc originaire de Bugey, Marc de Savoie/Eau-de-vie de marc originaire de Savoie, Marc de Provence/Eau-de-vie de marc originaire de Provence and Marc du Languedoc/Eau-de-vie de marc originaire du Languedoc are replaced by Marc du Bugey, Marc de Savoie,Marc de Provence and Marc du Languedoc; (4) in the second column of the table, under product category 6 Grape marc spirit, the entries Ã ¤Ã Ã ¹Ã ºÃ ¿Ã Ã ´Ã ¹Ã ¬/Tsikoudia and Ã ¤Ã Ã ¯ÃÃ ¿Ã Ã Ã ¿/Tsipouro are replaced by the entry Ã ¤Ã Ã ¹Ã ºÃ ¿Ã Ã ´Ã ¹Ã ¬/Tsikoudia/Ã ¤Ã Ã ¯ÃÃ ¿Ã Ã Ã ¿/Tsipouro; (5) in the third column of the table, under product category Other spirit drinks, the entry Ireland related to Irish Poteen/Irish PoitÃ ­n is replaced by Ireland (*1). (*1) The geographical indication Irish Poteen/Irish PoitÃ ­n  covers the corresponding spirit drink produced in Ireland and Northern Ireland. ANNEX II Annex III to Regulation (EC) No 110/2008 is corrected as follows: (1) in the second column of the table, under product category 6 Grape marc spirit, the entry Grappa lombarda/Grappa di Lombardia is replaced by Grappa lombarda/Grappa della Lombardia; (2) in the second column of the table, under product category 6 Grape marc spirit, the entry Marc d'Alsace GewÃ ¼rztraminer is replaced by Marc d'Alsace Gewurztraminer; (3) in the second column of the table, under product category 19 Juniper-flavoured spirit drinks, the entry GeniÃ ¨vre Flandres Artois is replaced by GeniÃ ¨vre Flandre Artois; (4) in the second column of the table, under product category 32 Liqueur, the entry GÃ ©nÃ ©pi des Alpes/GenepÃ ¬ degli Alpi is replaced by GÃ ©nÃ ©pi des Alpes/GenepÃ ¬ delle Alpi.